DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3,5-6,8,11,13,15,17-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 20, the limitation “without applying the resin to the front surface or the back surface of the object to which the expandable sheet is not attached” is lacking support in the specification. The specification does not explicitly disclose or suggest “without applying the resin to the front surface or the back surface of the object to which the expandable sheet is not attached”, but only discloses “In the third step (resin filling step) in the above embodiment, by applying the resin R to at least a part of the outer edge portion including the side surface 2 of the object 1, instead of or in addition to applying the resin R to the periphery separated from the side surface 2 of the object 1 by the predetermined distance, the gap G may be filled with the resin R from the outer edge portion. The outer edge portion may be, for example, the non-effective region 16 x (see FIG. 9) or an outer peripheral bevel region. In this case, it is also possible to effectively fill the gap G with the resin R” in para.[0048], which clearly does not exclude the “applying the resin to the front surface or the back surface of the object to which the expandable sheet is not attached”. 
Therefore the limitation “without applying the resin to the front surface or the back surface of the object to which the expandable sheet is not attached” is a new matter.

Regarding claims 3-8, 11-13, and 15-19, the claims are rejected due to their dependency on an rejected claim as shown above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, 11, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JPH 02127004A) (cited in IDS) in view of Tamura (JP 2009088341A) (cited in IDS).

    PNG
    media_image1.png
    311
    356
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    404
    373
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    474
    368
    media_image3.png
    Greyscale
       
           Regarding claim 1, Okamoto teaches an object cutting method comprising: 
a first step of attaching an expandable sheet (dicing film 1; wherein the dicing film1 comprising adhesive 12 made of acrylic resin, which is expandable.) to a front surface or a back surface of an object (semiconductor wafer 2) to be processed (see line 73 of the translation “See FIG. 1 (a). (A) is a step of attaching and fixing the semiconductor wafer 2 to the adhesive surface of the dicing sheet 1.”)
a second step of, after the first step, forming a gap that exists between the chips and extends to a side surface crossing the front surface and the back surface of the object (see lines 80-84 of the translation “See FIG. 1 (b). (B) is a step of completely dividing the semiconductor wafer 2. The semiconductor wafer 2 fixed to the dicing sheet 1 in the step (a) is completely cut to a width of about IC − using a dicing tool to become a dicing chip 21.”); 
a third step of, after the second step, filling the gap with a resin from an outer edge portion including the side surface of the object (See lines 84-85 “FIG. 1 (C). (C) is a step of applying the ultraviolet curable pressure-sensitive adhesive 3 to the surfaces of the dicing groove 25 and the dicing tip 21.” And lines 75-77 “For the pressure-sensitive adhesive 12, an ultraviolet-curable pressure-sensitive adhesive made of an acrylic resin was selected because of the curing process and availability.” Hence the ultraviolet-curable pressure-sensitive adhesive is a resin.) without applying the resin to the front surface or the back surface of the object to which the expandable sheet is not attached (Examiner’s note: See fig.1(c), semiconductor wafer 2 is attached to the dicing film 1, therefore the limitation is not applicable.); 
a fourth step of, after the third step, curing and shrinking the resin (see line 94 “See FIG. 1 (d). (D) is a step of curing the ultraviolet curable pressure-sensitive adhesive 3.”) such that the resin is configured to peel from the chips (See fig.1(e), and lines 100-101 “See FIG. 1 (e). (E) is a step of peeling the cured ultraviolet curable pressure-sensitive adhesive 3 from the die chip 21.” The resin is capable to peel from the chips.); and 
a fifth step of, after the fourth step, taking out the chips from the expandable sheet (See lines 112 “See FIG. 1 (g). (G) is a step of peeling the die step 21 from the dicing sheet l”).
Okamoto does not explicitly teach irradiating the object with a laser light along a line to cut to form a modified region, and expanding the expandable sheet to divide at least a part of the object into a plurality of chips.
However, Tamura teaches in the same field of endeavor of a semiconductor manufacturing method, comprising attaching an expandable sheet (dicing film 11) to a front surface or a back surface of an object (wafer 10) to be processed (see para.[0029] “attaching the dicing film (11) to the back surface (10a) of the wafer (10), and the wafer (10) by stretching the dicing film (11)”); and irradiating the object with a laser light along a line to cut to form a modified region, and expanding the expandable sheet to divide at least a part of the object into a plurality of chips and to form a gap that exists between the chips and extends to a side surface crossing the front surface and the back surface of the object (See fig.3 and para.[0014] “a laser beam (L) irradiated with a condensing point (P) inside the wafer (10) in the chip (12) according to claim 1 or 2. It is determined that the wafer (10) is cut and separated from the wafer (10) by cutting with the modified region (R: Ga to Gc) formed inside the wafer (10) as the starting point of cutting. It is a technical feature.” And para.[0017] “the wafer (10) is cut and separated into a plurality of chips (12), and a gap is provided between the chips (12).”)

    PNG
    media_image4.png
    231
    357
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    204
    370
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    150
    349
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the step of dividing the semiconductor wafer of Okamoto, with using laser to irradiate the object to divide at least a part of the object into a plurality of chips as taught by Tamura, in order provide a conventional, precision and effective cutting method to cut the object, since applying a known technique to a known method ready for improvement to yield predictable result involve only routine skill in the art (MPEP 2143).

Regarding claim 3, Okamoto teaches the third step includes applying the resin to at least a part of a periphery separated from the side surface of the object by a predetermined distance to fill the gap with the resin from the side surface (See fig.1(c),  the resin is applied to at least a part of the periphery of side surface of the object, and resin inherently flows to at least partial of the gap from the side surface of the object, since the object is cut to multiple chips, and the side surface connects to the gap.)

Regarding claim 6, Okamoto teaches the fifth step includes leaving the cured resin on the expandable sheet simultaneously with the taking out the chips (See lines 100-116 and  FIG. 1(e) -1(g), dice chips 21 are taken out by a vacuum chuck 7 while leaving a part of the ultraviolet curable adhesive 3 is on the sheet 1).

Regarding claim 8, Okamoto teaches the resin (ultraviolet-curable pressure-sensitive adhesive 3) is an ultraviolet curable resin (see the rejection of claim1, the ultraviolet-curable pressure-sensitive adhesive 3 is an ultraviolet curable resin), and the third step includes irradiating the resin with an ultraviolet ray to cure the resin and simultaneously irradiating the expandable sheet with the ultraviolet ray to reduce an adhesive strength of the expandable sheet (See lines 46-49 “A step of applying an ultraviolet curable adhesive to the inside of the dicing groove and the surface of the dicing chip, a step of irradiating ultraviolet rays from the surface of the ultraviolet curable adhesive to cure the ultraviolet curable adhesive, and the ultraviolet rays. After the curable pressure-sensitive adhesive is cured, the UV-curable pressure-sensitive adhesive is peeled off from the dicing tip, and the UV-curable pressure-sensitive adhesive in the dicing groove is left unpeeled, and the pressure-sensitive adhesive on the surface of the sheet material. The dicing chip is peeled off from the dicing sheet after the adhesive on the surface of the sheet material is cured.”)

Regarding claim 11, Okamoto teaches the fifth step includes leaving the cured resin on the expandable sheet simultaneously with the taking out the chips (See lines 100-116 and  FIG. 1(e) -1(g), dice chips 21 are taken out by a vacuum chuck 7 while leaving a part of the ultraviolet curable adhesive 3 is on the sheet 1).

Regarding claim 15, Okamoto teaches the resin (ultraviolet-curable pressure-sensitive adhesive 3) is an ultraviolet curable resin (see the rejection of claim1, the ultraviolet-curable pressure-sensitive adhesive 3 is an ultraviolet curable resin), and the third step includes irradiating the resin with an ultraviolet ray to cure the resin and simultaneously irradiating the expandable sheet with the ultraviolet ray to reduce an adhesive strength of the expandable sheet (See lines 46-49 “A step of applying an ultraviolet curable adhesive to the inside of the dicing groove and the surface of the dicing chip, a step of irradiating ultraviolet rays from the surface of the ultraviolet curable adhesive to cure the ultraviolet curable adhesive, and the ultraviolet rays. After the curable pressure-sensitive adhesive is cured, the UV-curable pressure-sensitive adhesive is peeled off from the dicing tip, and the UV-curable pressure-sensitive adhesive in the dicing groove is left unpeeled, and the pressure-sensitive adhesive on the surface of the sheet material. The dicing chip is peeled off from the dicing sheet after the adhesive on the surface of the sheet material is cured.”)

Regarding claim 18, Okamoto teaches the resin (ultraviolet-curable pressure-sensitive adhesive 3) is an ultraviolet curable resin (see the rejection of claim1, the ultraviolet-curable pressure-sensitive adhesive 3 is an ultraviolet curable resin), and the third step includes irradiating the resin with an ultraviolet ray to cure the resin and simultaneously irradiating the expandable sheet with the ultraviolet ray to reduce an adhesive strength of the expandable sheet (See lines 46-49 “A step of applying an ultraviolet curable adhesive to the inside of the dicing groove and the surface of the dicing chip, a step of irradiating ultraviolet rays from the surface of the ultraviolet curable adhesive to cure the ultraviolet curable adhesive, and the ultraviolet rays. After the curable pressure-sensitive adhesive is cured, the UV-curable pressure-sensitive adhesive is peeled off from the dicing tip, and the UV-curable pressure-sensitive adhesive in the dicing groove is left unpeeled, and the pressure-sensitive adhesive on the surface of the sheet material. The dicing chip is peeled off from the dicing sheet after the adhesive on the surface of the sheet material is cured.”)

Regarding claim 20, Okamoto teaches an object cutting method comprising: 
a first step of attaching an expandable sheet (dicing film 1; wherein the dicing film1 comprising adhesive 12 made of acrylic resin, which is expandable.) to a front surface or a back surface of an object (semiconductor wafer 2) to be processed (see line 73 of the translation “See FIG. 1 (a). (A) is a step of attaching and fixing the semiconductor wafer 2 to the adhesive surface of the dicing sheet 1.”)
a second step of, after the first step, forming a gap that exists between the chips and extends to a side surface crossing the front surface and the back surface of the object (see lines 80-84 of the translation “See FIG. 1 (b). (B) is a step of completely dividing the semiconductor wafer 2. The semiconductor wafer 2 fixed to the dicing sheet 1 in the step (a) is completely cut to a width of about IC − using a dicing tool to become a dicing chip 21.”); 
a third step of, after the second step, filling the gap with a resin from an outer edge portion including the side surface of the object (See lines 84-85 “FIG. 1 (C). (C) is a step of applying the ultraviolet curable pressure-sensitive adhesive 3 to the surfaces of the dicing groove 25 and the dicing tip 21.” And lines 75-77 “For the pressure-sensitive adhesive 12, an ultraviolet-curable pressure-sensitive adhesive made of an acrylic resin was selected because of the curing process and availability.” Hence the ultraviolet-curable pressure-sensitive adhesive is a resin.) without applying the resin to the front surface or the back surface of the object to which the expandable sheet is not attached (Examiner’s note: See fig.1(c), semiconductor wafer 2 is attached to the dicing film 1, therefore the limitation is not applicable.); 
a fourth step of, after the third step, curing and shrinking the resin (see line 94 “See FIG. 1 (d). (D) is a step of curing the ultraviolet curable pressure-sensitive adhesive 3.”); and 
a fifth step of, after the fourth step, taking out the chips from the expandable sheet and peeling the cured resin from a side surface of the chips taken out from the expandable sheet (See lines 100-101 “See FIG. 1 (e). (E) is a step of peeling the cured ultraviolet curable pressure-sensitive adhesive 3 from the die chip 21”; and lines 112 “See FIG. 1 (g). (G) is a step of peeling the die step 21 from the dicing sheet l”).
Okamoto does not explicitly teach irradiating the object with a laser light along a line to cut to form a modified region, and expanding the expandable sheet to divide at least a part of the object into a plurality of chips.
However, Tamura teaches in the same field of endeavor of a semiconductor manufacturing method, comprising attaching an expandable sheet (dicing film 11) to a front surface or a back surface of an object (wafer 10) to be processed (see para.[0029] “attaching the dicing film (11) to the back surface (10a) of the wafer (10), and the wafer (10) by stretching the dicing film (11)”); and irradiating the object with a laser light along a line to cut to form a modified region, and expanding the expandable sheet to divide at least a part of the object into a plurality of chips and to form a gap that exists between the chips and extends to a side surface crossing the front surface and the back surface of the object (See fig.3 and para.[0014] “a laser beam (L) irradiated with a condensing point (P) inside the wafer (10) in the chip (12) according to claim 1 or 2. It is determined that the wafer (10) is cut and separated from the wafer (10) by cutting with the modified region (R: Ga to Gc) formed inside the wafer (10) as the starting point of cutting. It is a technical feature.” And para.[0017] “the wafer (10) is cut and separated into a plurality of chips (12), and a gap is provided between the chips (12).”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the step of dividing the semiconductor wafer of Okamoto, with using laser to irradiate the object to divide at least a part of the object into a plurality of chips as taught by Tamura, in order provide a conventional, precision and effective cutting method to cut the object, since applying a known technique to a known method ready for improvement to yield predictable result involve only routine skill in the art (MPEP 2143).

Claim 5, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Okamoto and Tamura in view of Ikushima (US 8,703,601).
Regarding claim 5, the modification of Okamoto and Tamura does not explicitly teach the third step includes moving a liquid application mechanism along an outer edge of the object while the liquid application mechanism is applying the resin.
However, Ikushima teaches in the same field of endeavor of a method of applying resin in semiconductor manufacturing, comprising moving a liquid application mechanism along an outer edge of the object while the liquid application mechanism is applying the resin (See col.15, lines 26-29 “When the liquid material 34 is applied along a side of a workpiece 30, the control unit 11 transmits the pulse signal to the discharging device 1 at the preset frequency, while moving the nozzle 4, at the same time as the start of the application, thus continuously discharging the liquid material 34. ”)

    PNG
    media_image7.png
    373
    554
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the step of filling the gap with a resin of the modification of Okamoto and Tamura, with moving a liquid application mechanism along an outer edge of the object to apply resin as taught by Ikushima, in order to provide a structure and method to hold constant a fillet shape, eliminate variation of the fillet shape, and improve accuracy of applying resin (col.2, lines 34-59 of Ikushima)

Regarding claim 13, Okamoto teaches the fifth step includes leaving the cured resin on the expandable sheet simultaneously with the taking out the chips (See lines 100-116 and  FIG. 1(e) -1(g), dice chips 21 are taken out by a vacuum chuck 7 while leaving a part of the ultraviolet curable adhesive 3 is on the sheet 1).

Regarding claim 17, Okamoto teaches the resin (ultraviolet-curable pressure-sensitive adhesive 3) is an ultraviolet curable resin (see the rejection of claim1, the ultraviolet-curable pressure-sensitive adhesive 3 is an ultraviolet curable resin), and the third step includes irradiating the resin with an ultraviolet ray to cure the resin and simultaneously irradiating the expandable sheet with the ultraviolet ray to reduce an adhesive strength of the expandable sheet (See lines 46-49 “A step of applying an ultraviolet curable adhesive to the inside of the dicing groove and the surface of the dicing chip, a step of irradiating ultraviolet rays from the surface of the ultraviolet curable adhesive to cure the ultraviolet curable adhesive, and the ultraviolet rays. After the curable pressure-sensitive adhesive is cured, the UV-curable pressure-sensitive adhesive is peeled off from the dicing tip, and the UV-curable pressure-sensitive adhesive in the dicing groove is left unpeeled, and the pressure-sensitive adhesive on the surface of the sheet material. The dicing chip is peeled off from the dicing sheet after the adhesive on the surface of the sheet material is cured.”)

Response to Arguments
Applicant's arguments filed on 09/20/2022 have been fully considered but they are not persuasive. 
Applicant argues: Okamoto fail to teach or suggest the steps of "filling the gap with a resin from an outer edge portion including the side surface of the object without applying the resin to the front surface or the back surface of the object to which the expandable sheet is not attached" and subsequently "curing and shrinking the resin such that the resin is configured to peel from the chips" as currently recited in the steps of claim 1.

Examiner respectfully disagree. First, the limitation “without applying the resin to the front surface or the back surface of the object to which the expandable sheet is not attached” is a new matter due to the specification is silent about it. In addition, Reference Okamoto teaches object (semiconductor wafer 2) attached the expandable sheet (dicing film 1) as shown in fig.1(c), therefore this limitation is not applicable to reference Okamoto. 

    PNG
    media_image8.png
    150
    593
    media_image8.png
    Greyscale
 
Second, Reference Okamoto teaches "curing and shrinking the resin such that the resin is configured to peel from the chips" as clearly shown in fig.1(e) and lines 100-101 “See FIG. 1 (e). (E) is a step of peeling the cured ultraviolet curable pressure-sensitive adhesive 3 from the die chip 21.”

    PNG
    media_image9.png
    178
    524
    media_image9.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761